UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                     _______________________

                           No. 99-60441
                         Summary Calendar
                     _______________________

TRAVIS SNIDER,

                                               Plaintiff-Appellant,

                              versus

DON GRANT, Individually and in official capacity as Warden; J.A.
BANKS, Individually and in official capacity as Assistant Warden;
UNKNOWN BAREFOOT, Mrs., Individually and in official capacity as
Paralegal; GRIEVANCE OFFICER, Individually and in official capacity
as Grievance Officer; JAMES ANDERSON, Individually and in official
capacity as Commissioner of Mississippi Department of Corrections;
KIRK FORDICE, Individually and in official capacity as Governor of
State of Mississippi; JOHN DOE, Correction Officer No. 1,
Individually and in official capacity as Correction Officer; JOHN
DOE, Correction Officer No. 2, Individually and in official
capacity as Correction Officer; JOHN DOE, Correction Officer No. 3,
Individually and in official capacity as Correction Officer,

                                               Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
             for the Northern District of Mississippi
                   Civil Docket #4:99-CV-81-B-D
_________________________________________________________________
                         February 4, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

          Travis Snider, Mississippi prisoner #78406, appeals the

district court’s denial of in forma pauperis (IFP) status and the

closure of his 42 U.S.C. § 1983 action for failure to exhaust



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
administrative remedies pursuant to 42 U.S.C. § 1997e.                 We vacate

and remand for further proceedings.

              Snider contends that the district court should not have

dismissed his case for failure to exhaust administrative remedies.

We   agree.        Snider    alleged   that   he   attempted   to   exhaust    his

administrative remedies but that prison authorities did not respond

to his complaints. He further alleged that prison authorities were

in possession of all his documents concerning these complaints.

These statements were made on the form that is routinely sent to

prisoners     in    the     Northern   District    of   Mississippi,   and    they

answered the questions posed by the form.               Unfortunately, because

the form did not request Snider to identify more specifically the

dates and results of his grievance procedures, and procedural

details such as the time allowed under the prison’s grievance

procedures were not elicited, Snider’s pleadings alone do not

sufficiently establish exhaustion.

              This court has recognized that, following the enactment

of the Prison Litigation Reform Act,

              Dismissal under [42 U.S.C.] § 1997e is made on
              pleadings without proof.      As long as the
              plaintiff   has   alleged    exhaustion   with
              sufficient specificity, lack of admissible
              evidence in the record does not form the basis
              for dismissal.

Underwood v. Wilson, 151 F.3d 292, 296 (5th Cir. 1998), cert.

denied, 119 S.Ct. 1809 (1999).            Underwood also holds that failure

to fulfill the exhaustion requirement poses no jurisdictional bar

to the district court in handling the case.

              Following Underwood it would appear that district courts

should scrutinize the sufficiency of allegations of exhaustion on
the prisoner’s pleadings initially, without a requirement of proof.

To the extent that the amount of detail in the pleadings is shaped

by the forms the prisoners are required to fill out, the forms

should perhaps be modified.     In this case, Snider pled exhaustion

definitely but conclusionally, raising the possibility that he did

in fact exhaust prison administrative remedies. Underwood counsels

that Snider’s case should proceed further to determine exhaustion.

Rather than denying leave to proceed IFP and “closing” the case,

the court should have provided Snider with an opportunity to

specify, in detail sufficient to permit independent verification,

the exhaustion of of his prison administrative remedies.            We re-

emphasize   that   clarifying   the   prisoner   complaint   form   should

facilitate this process.

            Accordingly, the district court’s order denying IFP and

ordering closure of the instant case must be vacated and the case

remanded.

            VACATED and REMANDED.